Citation Nr: 0424962	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from July 1944 to June 1953 
and September 1953 to March 1956.  

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

The probative evidence shows that the service-connected 
depressive disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency an 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim and the above duties to 
obtain or provide evidence prior to the May 2002 rating 
decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in August 2001 and again in October 2003.  
The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  In sum, the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO notified the veteran the reasons why he was not 
entitled to an increased rating in the May 2002 rating 
decision and the January 2003 statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to increased ratings and provided a detailed explanation why 
an increased rating was not warranted under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the RO requested and received VA and 
private treatment records identified by the veteran.  They 
show treatment for conditions other than his service-
connected psychiatric disorder.  During the VA examinations 
in July 2001 and April 2002, the veteran stated that he does 
not receive treatment for his psychiatric disorder.  It is 
clear that there are no additional medical treatment records 
that are necessary to proceed to a decision in this case.  

In this case, the veteran has undergone VA compensation 
examinations in July 2001 and April 2002.  It appears that 
the examiner did not have access to the veteran's claims 
folder in connection with the examination.  However, the 
examiner certified review of the veteran's VA outpatient 
clinic records.  This examiner performed both VA examinations 
and his findings regarding the severity of the veteran's 
psychiatric disorder were consistent.  The Board finds that 
additional development is not necessary to make a decision on 
the issue being decided in this case.  Another VA examination 
is unnecessary in this case because the medical findings of 
record already show there is no reasonable possibility that 
such assistance would aid in substantiating the claim for an 
increased rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of an increased rating is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The veteran's service medical records show the veteran was 
diagnosed with acute anxiety reaction in May 1955.  In 
January 1956, the diagnosis was changed to neurotic 
depressive reaction.  Subsequently, the Physical Evaluation 
Board found him unfit for further duty.  

In July 1961, the RO granted service connection for 
depressive reaction.  The RO assigned a 0 percent disability 
rating.  

The veteran previously filed a claim for an increased 
evaluation for his service-connected psychiatric disability 
in January 1997.  In May 1997, the RO awarded a 30 percent 
rating for depressive disorder.  The veteran appealed that 
rating decision.  

In a May 1998 decision, the Board denied entitlement to a 
disability rating in excess of 30 percent for the veteran's 
service-connected depressive disorder.  

The veteran filed a claim for an increase in March 2000.  He 
stated that he could no longer care for himself.  His 
daughter filed a statement in support of his claim at that 
time.  She stated that his physical and mental capabilities 
have deteriorated over the past several years and he is 
almost 100 percent dependent on others.  

The RO requested the veteran's VA treatment records.  They 
show examination and treatment in June 1999 and March 2001 
for unrelated conditions.  

The RO also requested the veteran's private physician.  They 
show treatment from July 2000 to November 2000 for unrelated 
conditions.  

At a July 2001 VA compensation examination, the examiner 
reported the veteran's history.  The examiner noted that the 
veteran was cooperative but he was not a good source of 
information.  He stated that he last worked in 1988 and he 
has been receiving Social Security Administration benefits 
since that time.  The examiner performed a mental status 
examination.  The diagnosis was rule out dementia and rule 
out anxiety disorder.  The examiner provided a current Global 
Assessment of Functioning (GAF) score of 55 and a GAF score 
of 55 for the past year.  The examiner stated that the 
veteran was difficult to assess because he was seen by 
himself without anyone else present.  The examiner stated 
that the veteran likely has some process of dementia though 
it was not formally assessed.  The examiner noted that the 
veteran's 30 percent disability rating for anxiety was 
questionable but recommended that it not be reduced.  The 
examiner opined that there was no reason to increase the 
disability rating.  The examiner stated that the veteran's 
primary problems are not due to his anxiety disorder but are 
more of a combination of other physical problems and perhaps 
early stages of a dementia process.  

At an April 2002 VA compensation examination, performed by 
the same examiner, the examiner noted the prior examination 
and stated that there was little change in the major portion 
of the records from that examination.  The veteran had no 
formal psychiatric history.  He had some anxiety problems 
during active service but received no treatment since his 
separation.  The examiner again reported the veteran's 
history.  The examiner performed a mental status examination.  
The diagnosis was depressive disorder not otherwise 
specified, general anxiety disorder and probable early stages 
of dementia.  The examiner provided a current GAF score of 50 
and a GAF score of 55 for the past year.  The examiner stated 
that the veteran has a legitimate diagnosis of anxiety 
disorder.  The examiner stated that there seemed to be some 
depressive element that might be present, which is probably 
connected to the anxiety.  The veteran also seemed to have 
mild dementia, which also affects his overall ability to 
function.  The examiner stated that a lot of the veteran's 
disability is related to some of his physical limitations.  
The examiner concluded that the veteran's service-connected 
disorder does amount to current level of 50 on the GAF scale 
and he could not see the veteran's service-connected 
disability would cause any more problems in his ability to 
function than that.  

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed his claim on August 23, 1999, 
which is after the effective date of the amended regulations.  
Therefore, the criteria for rating the veteran's PTSD prior 
to November 7, 1996 have no application to the veteran's 
claim.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
an intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9413.  

A 50 percent disability rating is provided for occupational 
and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is provided for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is provided for total occupational 
and social impairment with occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Analysis

The veteran seeks a rating in excess of 30 percent for his 
service-connected depressive disorder.  

The most probative evidence in this case consists of the VA 
compensation examination findings reported in July 2001 and 
April 2002.  It is clear from the examiner's reports that a 
significant portion of the veteran's impairment is 
attributable to nonservice-connected dementia and several 
physical disabilities.  In July 2001, the examiner stated 
that the veteran's primary problems are not due to his 
anxiety disorder but are more of a combination of other 
physical problems and perhaps early stages of a dementia 
process.  In April 2002, the same examiner stated that the 
veteran seemed to have mild dementia, which affects his 
overall ability to function.  The examiner also stated that a 
lot of the veteran's disability is related to some of his 
physical limitations as well.  In assessing the veteran's GAF 
in July 2001, the examiner provided a score of 55 and a GAF 
score of 55 for the past year.  The examiner noted that the 
veteran's 30 percent disability rating for anxiety was 
questionable but recommended that it not be reduced.  The 
examiner opined that there was no reason to increase the 
disability rating.  In April 2002, the examiner provided a 
score of 50 and a GAF score of 55 for the past year.  The 
examiner stated that he could not see the veteran's service-
connected disability would cause any more problems in his 
ability to function than that.  These scores are more 
consistent with moderate rather than serious symptoms 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  

While the July 2001 and April 2002 VA examination findings 
show that the veteran does experience ongoing symptoms of his 
service-connected depressive disorder, which include elements 
of anxiety, the symptoms resulting from dementia and his 
limitations from physical disabilities cause significant 
impairment and are unrelated to the service-connected 
depressive disorder.  Consequently, the impairment resulting 
from the dementia and his physical disabilities cannot be 
used in determining the proper rating for his service-
connected depressive disorder.  38 C.F.R. § 4.14.  

During the July 2001 VA examination, the veteran reported 
that his mood was good but that he did not sleep well at 
night.  He denied crying spells.  He also denied suicidal and 
assaultive thoughts.  On mental status examination his mood 
seemed fairly good and his speech was generally responsive to 
questioning.  He did not appear a danger to himself or others 
and he was generally alert.  His remote memory was viewed by 
the examiner as grossly intact.  Although the veteran 
displayed some memory impairment the examiner clearly related 
that to the nonservice-connected dementia.  The examiner also 
determined that his insight and judgment were fair.  

During the July 2001 VA examination, the veteran reported 
that his mood was good but that he did not sleep well at 
night.  He denied crying spells.  He also denied suicidal and 
assaultive thoughts.  He also indicated a lack of motivation 
and initiative and a diminished interest in activities.  On 
mental status examination his mood seemed fairly good and his 
speech was generally responsive to questioning.  He did not 
appear a danger to himself or others and he was generally 
alert.  His remote memory was viewed by the examiner as 
grossly intact.  Although the veteran displayed some memory 
impairment the examiner clearly related that to the 
nonservice-connected dementia.  The examiner also determined 
that his insight and judgment were fair.  

During the April 2002 VA examination, the veteran reported 
that his estimated that his mood 5 on a scale of 0-to-10.  He 
stated that he cried often and that his sleep was very bad.  
He denied suicidal and assaultive thoughts.  He also 
indicated a lack interest in activities.  The examiner noted 
that the veteran was appropriately attired and his grooming 
was appropriate.  On mental status examination, his mood 
seemed fairly good and his speech was logical and generally 
within normal limits.  He required some assistance but he 
manages most activities of daily living.  He did not appear a 
danger to himself or others and he was alert and oriented to 
time, person, place and situation.  His remote memory was 
grossly intact.  He was aware of what was going on in the 
world although not in specific detail.  The examiner also 
determined that his insight and judgment were fair.  

The Board has weighed the evidence concerning the veteran's 
psychiatric disorder.  In the opinion of the Board, the 
evidence with respect to the veteran's service-connected 
condition is consistent with a 30 percent disability rating 
under DC 9413.  The July 2001 VA examination findings, as 
discussed above, reported symptoms consistent with a 30 
percent evaluation, including poor sleep patterns and 
decreased motivation and initiative, which could result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The April 2002 VA examination findings, as discussed above, 
reported symptoms consistent with a 30 percent evaluation, 
including poor sleep patterns, decreased motivation and 
initiative and the addition of crying spells, are consistent 
with weekly or less often panic attacks.  Both VA 
examinations show that he has been generally functioning 
satisfactorily with routine behavior, self-care and normal 
conversation.  Again, these finding show no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The evidence of record does not show that he has had 
difficulty in establishing and maintaining effective 
relationships during his entire lifetime.  The veteran 
retired over 15 years earlier and has not been employed 
since.  The veteran does not allege that his retirement was 
due to his service-connected psychiatric disability.  The 
evidence does not show that he has had a decreased ability to 
perform occupational tasks or reduced reliability and 
productivity due to his service-connected disability.  

The evidence presented does not meet the objective criteria 
of psychiatric findings related to his service-connected 
condition consistent with a 50 percent disability rating.  
There is no evidence of record that would indicate that the 
veteran has the level of occupational and social impairment 
due to his service-connected condition as is required for a 
50 percent rating.  Accordingly, a 30 percent disability 
rating is assigned for the veteran's depressive/anxiety 
disorder, based on the preponderance of the evidence of 
record.  

The Board has placed particular weight on the July 2001 and 
April 2002 VA examination reports, which provide a well- 
reasoned explanation of the veteran's increasing disability 
and which clearly relate such increased pathology to a cause 
other than the service-connected disability.  The 
preponderance of the evidence shows that the recent increase 
in the veteran's pathology is due to his dementia, which is 
related to an organic disorder separate from his service-
connected depressive disorder, for which he has not been 
granted service connection.  

VA is bound by governing laws and regulations which 
contemplate that only the symptomatology arising from a 
service-connected disability will be rated and compensated.  
38 U.S.C.A. § 1110; 38 C.F.R. § 4.1.  In other words, only 
symptomatology arising from the depressive disorder, the 
veteran's sole service-connected disability, may be 
considered in assigning the appropriate disability rating.  
38 C.F.R. § 4.14.  

In addition, the Board notes that the RO, in the January 2003 
statement of the case, concluded that an extraschedular 
evaluation was not warranted for the veteran's depressive 
disorder.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that the veteran's service-connected disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  Although 
the veteran is not employed, his is a retired truck driver 
and there is no indication or record that the veteran ever 
lost a job due to his service-connected depressive disorder.  
The evidence also fails to show that his service-connected 
depressive disorder has produced marked interference with 
employment.  By his own admission the veteran has never been 
hospitalized for his service-connected depressive disorder 
since his separation from active service.  In fact, the 
evidence shows that he receives no medical treatment at all 
for his service-connected disability.  The evidence does not 
show any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. 3.321(b)(1).  

For these reasons, the Board concludes that the criteria for 
a rating in excess of 30 percent for depressive disorder have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9413.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected depressive disorder is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



